REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 24, 2021, which has been entered in the file.  
By this amendment, the applicant has amended claims 1, 7, 8, 10 and has newly added claim 12.  
Claims 1-12 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior references considered, none has disclosed a backlight unit that is comprised a light source to output light, a first beam expander configured to expand in a first direction that the first beam expander comprising a first light guide plate which transmits light incident thereon in a first direction, a second beam expander configured to expand in a second direction perpendicular to the first direction, output by the first beam expander and thereby output light with a rectangular cross section the second beam expander comprising a second guide plate, which transmits light incident thereon in the second direction and a beam deflector disposed on a surface of the first beam expander that faces the second beam expander wherein the first beam expander is disposed under the second beam expander as explicitly set forth in claim 1.
The US patent issued to Holman et al (PN. 8,348,489) disclose an illumination device includes a backlight device that is comprised of a first beam expander and a second beam .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872